10-970-cv
Garcia v. City of New York

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

    At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, at 500 Pearl Street, in the City of New York,
on the 28th day of March, two thousand eleven.

Present: ROBERT A. KATZMANN,
         RICHARD C. WESLEY,
                           Circuit Judges,
         BRIAN M. COGAN,
                           District Judge.*
____________________________________________________________

RAYMUNDO GARCIA,

                             Plaintiff-Appellant,

                             -v-                       No. 10-970-cv

CITY OF NEW YORK, NEW YORK CITY POLICE DEPARTMENT, POLICE
OFFICER/DET. ROBINSON, Shield No. 05437, in her individual and official capacity, JOHN
DOE, Shield No. 13912, the name being fictitious and presently unknown, individually and in
his official capacity of the NYPD,

                             Defendants-Appellees.

____________________________________________________________

For Plaintiff-Appellant:            Welton K. Wisham, Bronx, N.Y.



        *
       The Hon. Brian M. Cogan of the United States District Court for the Eastern District of
New York, sitting by designation.
For Defendants-Appellants:        Deborah A. Brenner (Kristin M. Helmers, of counsel), for
                                  Michael A. Cardozo, Corporation Counsel of the City of New
                                  York, New York, N.Y.


       Appeal from the United States District Court for the Southern District of New York
(Swain, J.).

       ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the appeal is DISMISSED for lack of jurisdiction.

       Plaintiff-Appellant Raymundo Garcia appeals from a September 23, 2009 judgment of

the United States District Court for the Southern District of New York (Swain, J.) granting in its

entirety the defendants’ motion for summary judgment. We assume the parties’ familiarity with

the facts and procedural history of the case.

       Although neither party has raised the issue of our appellate jurisdiction, “we have an

independent obligation to consider the presence or absence of subject matter jurisdiction sua

sponte.” Joseph v. Leavitt, 465 F.3d 87, 89 (2d Cir. 2006). In this case, judgment was entered

below on September 23, 2009, but Garcia’s notice of appeal was not filed until March 16, 2010,

making it untimely under Federal Rule of Appellate Procedure 4. See Fed. R. App. P. 4(a)(1)(A)

(notice of appeal “must be filed with the district clerk within 30 days after the judgment or order

appealed from is entered”). Because “timely filing of a notice of appeal in a civil case is a

jurisdictional requirement,” we lack jurisdiction over this appeal. Napoli v. Town of New

Windsor, 600 F.3d 168, 170 (2d Cir. 2010) (per curiam) (quoting In re Am. Safety Indem. Co.,

502 F.3d 70, 72 (2d Cir. 2007) (per curiam)) (internal quotation mark omitted). In reaching this

conclusion, we have considered the letters submitted by the parties pursuant to our March 11,

2011 order. See Order U.S.C.A. Dkt. No. 10-970-cv, ECF No. 80.


                                                 2
        Accordingly, for the foregoing reasons, Garcia’s appeal is DISMISSED for lack of

jurisdiction.

                                               FOR THE COURT:
                                               CATHERINE O’HAGAN WOLFE, CLERK




                                              3